IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            : No. 108 DB 2014 (No. 59 RST 2014)
                                            :
                                            :
MAUREEN VICTORIA FALCONE                    : Attorney Registration No. 205692
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Lehigh County)



                                          ORDER



PER CURIAM


                         th
       AND NOW, this 4 day of September, 2014, the Report and Recommendation of

Disciplinary Board Member dated August 26, 2014, is approved and it is ORDERED

that Maureen Victoria Falcone, who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and      learning   in   law   required   for admission   to   practice   in   the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.